Citation Nr: 1038462	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-22 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right shoulder prior to June 
16, 2006.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right shoulder since September 
1, 2006.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In May 2008, the Board granted a 20 percent rating for the right 
shoulder prior to June 2006 and denied a higher rating since 
September 2006.  The Board also denied a disability in excess of 
10 percent for degenerative joint disease of the lumbosacral 
spine.  In May 2010, the Veterans Claims Court vacated and 
remanded these matters pursuant to a Joint Motion for Remand 
(JMR) for further action.

The Board notes that the portion of the Board's May 2008 
decision, which granted a 20 percent rating from January 2006 to 
June 2006 remained undisturbed by the JMR.  However, the entire 
May 2008 Board decision was vacated and remanded by the Court for 
further action.  As such, the issues awaiting final adjudication 
are as listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

Pursuant to the JMR, additional evidentiary development is 
required.  The parties determined that the July 2007 VA 
examination was not adequate because the examiner did not discuss 
how the Veteran could, in the examiner's words, have "further 
limitation in range of motion and amount of pain in functional 
capacity" during a flare-up because the examiner indicated that 
he could not "estimate the additional loss without resorting to 
speculation."  The parties found this inconsistent and required 
that another examination be undertaken.

Thus, a new examination of the right shoulder and lumbar spine 
must be undertaken to address again the DeLuca factors with more 
rationale.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the VA 
Medical Center in Jackson for the period 
from August 2007 to the present.

2.  Schedule the Veteran for an orthopedic 
examination to determine the nature, 
extent and severity of the right shoulder 
and lumbosacral spine.  

The claims file must be made available to 
the examiner for a review.  The examiner 
should be provided a full copy of this 
remand, and he or she must indicate that 
he or she has reviewed the claims file.

All studies, including range of motion 
studies in degrees should be performed.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement, and excess fatigability on use 
should be described.  

The examiner should identify any objective 
evidence of pain or functional loss due to 
pain.  Any specific functional impairment 
due to pain should be identified, and the 
examiner should be requested to assess the 
extent of any pain.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state. 

A rationale for all medical opinions must 
be provided.  In this regard, if the 
examiner concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the examiner should state 
whether the inability to provide an 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of 
medical knowledge had been exhausted 
regarding the etiology of the disorder.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
issues on appeal.  

If the determination remains unfavorable 
to the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  He should be 
given an opportunity to respond to the 
SSOC.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


